DETAILED ACTION
Office Action Summary
Instant application was filed 8/27/2019 with priority to 4/30/2019.
Claims 1-16 are pending in the instant application.
Claims 1-16 are rejected under 35 USC § 112.
Claims 1-16 are rejected under 35 USC §103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 16 is directed to a computer program product comprising “computer readable medium” having executable instructions stored thereon.
computer-readable medium also includes implementations in the form of carrier waves (e.g., transmission via the Internet).” Examiner recommends amending the limitation to read “non-transitory computer readable storage medium”.
Claims which cover both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one of ordinary skill in the art) embrace subject matter that is not eligible for patent protection and are therefore directed to non-statutory subject matter.  Since present claims 16 cover both statutory and non-statutory subject matter, the claims are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 USC § 112 b.
Regarding claims 1 and 16, the phrase "implicit continuous authentication" renders the claim indefinite because it is unclear what is “implicit”, as “implicit” means implied but examiner is not sure what is implied and the specification is not clear on what is implied. 
Claims 2-15 depend on claim 1 and don’t cure the deficiencies of claim 1 and are rejected using the same rational as claim 1.
Regarding claims 1 and 16, the phrase "continuously activated" renders the claim indefinite because it is unclear what is “continuously activated”, if the sensor is active is it reactivated? Or is it becoming inactive as soon as it is activated and then being reactivated again. It is unclear why an active sensor is continuously being activated.
Claims 2-15 depend on claim 1 and don’t cure the deficiencies of claim 1 and are rejected using the same rational as claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundblade et al. (US Pre-Grant Publication No: 2016/0227411) hereinafter referred to as Lundblade.

As per claims 1 and 16, Lundblade teaches A method/computer-readable medium of controlling an intelligent electronic device, the method comprising: initiating implicit continuous authentication; 
obtaining sensor data from at least one sensor; (Lundblade, [0024])
classifying a security level of the intelligent electronic device into at least two states having different security on the basis of the sensor data; and (D2, [0023], teaches “Aspects of the invention may relate to providing different levels of protection for different assets.”)
determining an authentication period of the implicit continuous authentication according to the classified security level, wherein the at least one sensor is continuously activated on the basis of the determined authentication period. (Lundblade, [0022], teaches “As will be described, many types of background information may be taken periodically, in the background, such that the user can be constantly authenticated, without requiring specific user input from the user themself. As an example, camera 170 may periodically obtain a photo of the user's face, and processor 101 may implement a facial recognition routine to authenticate the user. Additionally, as will be described in more detail hereinafter, embodiments of the invention may utilize contextual information, such as light level, location, kind of motion, sound level, and/or other contextual information, in order to determine if the mobile device 100 has been stolen or is otherwise not in a normal environment. Contextual information may refer to the environment, at which the mobile device 100 is currently in, such as location, motion, light, sound, that does not require explicit input from the user.”)

As per claim 2, Lundblade teaches The method of claim 1, wherein the classifying comprises: learning a state information model of the intelligent electronic device using at least one machine learning technique; and classifying the security level of the intelligent electronic device on the basis of the sensor data and the state in formation model. (Lundblade, [0023], teaches “Aspects of the invention may relate to providing different levels of protection for different assets. For example, an address book 

As per claim 3, Lundblade teaches The method of claim 2, wherein the classifying of the security level of the intelligent electronic device on the basis of the state information model comprises: classifying the security level into a first state having a high security level or a second state having a security level lower than the first state. (Lundblade, [0023], teaches “Aspects of the invention may relate to providing different levels of protection for different assets. For example, an address book may be selected as one asset that requires stronger protection than access to another asset, such as photos. By applying this sort of granularity, in a mobile device 100, a mobile device may have tens, hundreds, or even thousands of assets. Moreover, as will be described, according to embodiments of the invention, each particular asset may be determined to be accessible or not accessible”)

As per claim 4, Lundblade teaches The method of claim 3, wherein the method of controlling the intelligent electronic device is periodically executed to update the authentication period, wherein the determining of the authentication period comprises: checking a previous security level of the intelligent electronic device, an authentication period based on the previous security level and a current security level: and updating the authentication period to be increased to be longer by a predetermined value than the authentication period based on the previous security level if the current security level is the first state, and updating the authentication period to be decreased to be shorter by the predetermined value than the authentication period based on the previous security level if the current security level is the second state. (Lundblade, [0007], teaches “continuously update the trust data to continue to allow 

As per claim 5, Lundblade teaches The method of claim 4. wherein the checking of the current security level comprises: increasing the predetermined value if the current security level is the same as the previous security level. (Lundblade, [0007], teaches “continuously update the trust data to continue to allow access to the asset or revoke access to the asset based upon the inputs from the plurality of sensors.” And [0022], teaches “background information may be taken periodically”, since the instant application in the independent claim is continuously authenticating the period or lengthened if user was initially revoked i.e. period was zero and then they status changed then there would be a continuous authentication period i.e. the period is increased)

As per claim 6, Lundblade teaches The method of claim 5, wherein the checking of the current security level comprises: initializing the predetermined value if the current security level is different from the previous security level. (Lundblade, [0007], teaches “continuously update the trust data to continue to allow access to the asset or revoke access to the asset based upon the inputs from the plurality of sensors.”)

As per claim 7, Lundblade teaches The method of claim 1, wherein the sensor data comprises at least one of data related to a usage pattern for the intelligent electronic device, data related to an image or sound around the intelligent electronic device, and data related to a movement or position of the intelligent electronic device. (Lundblade, [0048])

As per claim 8, Lundblade teaches The method of claim 7, wherein the obtaining of the sensor data comprises: sensing. by the at least one sensor a variation of each data included in the sensor data when the intelligent electronic device is in an unlocked state; and obtaining, by the at least one sensor, data having a largest variation, among the respective data, as the sensor data. (Lundblade, [0048], the sensor which picks up the data will be the one used so it would have the largest variation of data)

As per claim 9, Lundblade teaches The method of claim 8, wherein the at least one sensor is one selected from among a motion sensor, an acceleration sensor, a gyroscope sensor, an orientation sensor an optical sensor, a biosensor, a fingerprint sensor and an audio sensor or a combination thereof. (Lundblade, [0048])

As per claim 10, Lundblade teaches The method of claim 1, further comprising: a first step of activating an authentication sensor on the basis of the determined authentication period; a second step of obtaining user authentication data through the authentication sensor; and a third step of performing authentication using the authentication data, wherein the first step to the third step are performed in the form of implicit continuous authentication in a state where a trigger alarm for receiving the authentication data is not output. (Lundblade, [0022])

As per claim 11, Lundblade in view of D2 teaches The method of claim 10, wherein the trigger alarm comprises at least one of an authentication interlace output on a display unit of the intelligent electronic device and guiding input of the authentication data or an audio signal output through an audio output unit of the intelligent electronic device and guiding input of the authentication data. (Lundblade, [0055])

As per claim 12, Lundblade in view of D2 teaches The method of claim 11, wherein the first to third steps are performed in a background state, independently of execution of an application being currently performed in the intelligent electronic device. (Lundblade, [0022])

As per claim 13, Lundblade in view of D2 teaches The method of claim 10, further comprising: a fourth step of performing again the first step to the third step if the authentication fails in the third step. (Lundblade, figure 5)

As per claim 14, Lundblade in view of D2 teaches The method of claim 13, wherein the fourth step comprises encrypting or deleting authentication information of the user registered in the intelligent electronic device if the authentication fails. (Lundblade, [0007], teaches “continuously update the trust data to continue to allow access to the asset or revoke access to the asset based upon the inputs from the plurality of sensors.” And [0022], teaches “background information may be taken periodically”, since the instant application in the independent claim is continuously authenticating the period is shortened when there is no more need to authenticate such as when there is a revoked access, the authentication information for fails is either logged and eventually deleted or just deleted)

As per claim 15, Lundblade in view of D2 teaches The method of claim 13, wherein the fourth step comprises initializing the authentication period if the authentication is successful. (Lundblade, [0007], teaches “continuously update the trust data to continue to allow access to the asset or revoke access to the asset based upon the inputs from the plurality of sensors.” And [0022])

Other Related Art of Record
Van os et al. (US 2019/0080066) teaches “In some examples, displaying the one or more affordances includes: in accordance with a determination that a biometric feature that corresponds to the first form of authentication is detected by the one or more biometric sensors, displaying the one or more affordances for using the second form of authentication after a first time period has elapsed (e.g., since the authentication indicator was displayed); and in accordance with a determination that no biometric feature that corresponds to the first form of authentication is detected by the one or more biometric sensors, displaying the one or more affordances for using the second form of authentication after a second time period has elapsed (e.g., since the authentication indicator was displayed). In some examples, the second time period is different from (e.g., longer than or shorter than) the first time period.”
Kim et al. (2021/0331647) teaches “An in-vehicle complex biometric authentication system includes: a sensor to sense a driver's boarding of a vehicle; a controller to perform driver authentication based on biometric information sensed by multiple biometric sensors when driver's boarding in a vehicle is detected by the sensor, and to collect driver's identification information and driving habit information during operation of a vehicle when the driver authentication is succeeded; and a memory to store the identification information and driving habit information as implicit authentication information, wherein the controller further detects situation recognition information related to the implicit authentication information, after the driver authentication is succeeded, and determines whether to perform additional authentications based on the matching result of the detected situation recognition information with the implicit authentication information. According the present invention, the system can provide a biometric authentication system to which the IOT is applied.”
Choyi et al. (2018/0013782) teaches “Implicit and Continuous Authentications may be carried out using mechanisms such as, for example, Biometric, Behavioral, Possession of Device (based on device usage and connectivity) and what a user knows.”
Deutschmann et al. (20200074053) teaches “User authentication based on touch gestures is a promising technology for implicit continuous authentication that does not interfere with the user experience. The authentication can be performed without the end-user's knowledge, providing a security layer that guards against unauthorized use as well as malware infections”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492